Title: To George Washington from Rufus Putnam, 17 March 1783
From: Putnam, Rufus
To: Washington, George


                        Sir
                            Massachusetts Huts March 17th 1783.
                        
                        By the papers herewith enclos’d your Excellency will be informed of Captain Silvanus Smith’s application to
                            be recommended for one of the vacant Majorities in the Massachusetts Line—And also Captain Burnham’s, and others,
                            objections thereto, as Captain Burnham is very desirous, and Captain Smith has no objection, I beg leave to request, that,
                            the relative rank of the Massachusetts Captains may be once more revised, so far as relates to Captain Silvanus Smith,
                            and Captain Burnham with such others as are concerned in the premises, or that I may receive such commands concerning
                            Captain Smiths promotion as your Excellency may think proper. I have the Honor to be—Your Excellency’s Obedt Servt
                        
                            R. Putnam B. Genl
                        
                     Enclosure
                                                
                            
                                sir
                                 March 12th 1783
                            
                            In Consequence of the late promotions in the Massachusetts line, I find vacancies for two Captains to be
                                promoted to Majors—As the second Captain in the line I claim one of these Vacancies as my right, and you as senior
                                Officer Sir, I am sensible are ever ready to do Justice to those subordinate under you—As there appears a doubt in the
                                minds of some of my brother officers, respecting my right to fill the Vacancy, I wish you to postpone sending for my
                                Brevett ‘till next saturday morning, which time will be sufficient for any gentleman to give in a protest to my
                                claim—If by that time nothing interferes, I wish you to send to the Governor of the State for my Brevett, not only for
                                my sake, but for the sake of those whose promotion cannot take place, till my matter is brought to a final
                                determination. I am sir Your Obedient Servt
                            
                                Silvs Smith Capt.
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Cantonment March 14th 1783
                            
                            It is with reluctance we feel ourselves under the necessity of troubling you with an Instrument of this
                                nature, but while motives the most feeling urge our solicitations, we doubt not but you will hear us with that candour
                                & attention which the nature of our request may require.
                            As there now appears to be a vacancy for a Major subsisting in the line of Massachusetts, it is equally
                                obvious that Captain Sylvanus Smith stands first for promotion on the list of Captains, as settled by a board of
                                Officers appointed to revise & determine their relative ranks in the line; We are fully convinc’d that the
                                board were not made fully acquainted, with the Circumstances of Capt. Smiths appointment, or they would not have plac’d him so
                                far above these whose pretentions are similar to his own—We humbly conceive that incontestable evidence can be educ’d
                                to prove Capt. Smiths Commission antidated, by which he now holds his rank in the line, if this be the case! we are
                                induc’d to believe it a violation of that system which has been establish’d to-determine the rank of the Army; We have
                                therefore only to request Capt. Smith may not be appointed to the vacancy now subsisting in the line untill this may
                                be laid before the Commander in Chief, with a request to have a board of Officers appointed, before whom the matter
                                may be fully & fairly Investigated. We have the honor to be Sir, your Obed. Servants
                            
                                John Burnam Capt. light Infy 8th Regt
                                Nathl Cushing Capt. 1st M. Regt
                                A. Coburn Captain, 7th Massets Regt
                                Amos Cogswell Captn the 8th Massts Regt
                                Joshua Benson Capt.
                            
                        
                        
                    